Citation Nr: 1425512	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  07-15 758	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for mistreatment of obstructive sleep apnea (OSA) by VA treatment providers.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for mistreatment of hypertension by VA treatment providers.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for mistreatment of unstable angina by VA treatment providers.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for mistreatment of cardiomyopathy by VA treatment providers.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, General Attorney 


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1969.   

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In March 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In September 2011, the Board issued a decision that denied the claims of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.

  
ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the March 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the September 2011 Board decision is vacated.  
 


	                        ____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


